NOTE: This order is nonprecedential.

  Wniteb ~tate5 QCourt of ~peaI5
      for !be jfeberaI QCircuit

                DOUGLAS N. HINGA,
                    Petitioner,

                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2010·3171


   Petition for review of the Merit Systems Protection
Board in case no. DA0752100058-I-1.


                     ON MOTION


                      ORDER

   Douglas N. Hinga moves for leave to proceed in forma
pauperis.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
HINGA v. MSPB                                             2
                               FOR THE COURT


      SEP 2 1 2010             lsI Jan Horbaly
        Date                   Jan Horbaly
                               Clerk
cc: Douglas N. Hinga
    Patryk J. Drescher, Esq.
s21
                                           FILED
                                  u.s. COURT OF APPEALS FOR
                                    THE FEDERAL CIRCUIT

                                       SEP 21 2010
                                        JAN HORBAlY
                                           CLERK